  Case 16-01003       Doc 49     Filed 03/10/20 Entered 03/10/20 16:04:27           Desc Main
                                   Document     Page 1 of 3


                    GKROLIN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN THE MATTER OF:                                  )       IN CHAPTER 7
                                                   )
Darrell Carter                                     )
Sonya Carter                                       )       No. 16-01003
                                                   )
                                                   )
                  Debtor(s),                       )

                                      NOTICE OF MOTION

TO:       Office of U.S. Trustee, Via CM/ECF
          David H. Cutler Esq., Via CM/ECF

     PLEASE TAKE NOTICE that on the 27th day of March, 2020 at the hour of 11:00 a.m. or as
soon thereafter as counsel may be heard, I shall appear before the Honorable JANET S. BAER,
Bankruptcy Judge, at the Kane County Courthouse, 100 South Third Street, Room No. 240,
Geneva, Illinois, or before such other Judge as may be sitting in her place and stead, and then and
there present the attached Application, at which time and place you may appear, if you so see fit.


                                               /s/ GINA B. KROL
                                              GINA B. KROL
                                              105 W. Madison St., Ste 1100
                                              Chicago, IL 60602
                                              312/368-0300
STATE OF ILLINOIS              )
                               ) SS
COUNTY OF C O O K              )


           GINA B. KROL, being first duly sworn on oath, deposes and states that she served a
copy of the foregoing Notice together with a copy of the Application attached thereto, directed to
the persons shown above, by Electronic Means, this 10th day of March, 2020.




                                                       /s/ GINA B. KROL
  Case 16-01003        Doc 49     Filed 03/10/20 Entered 03/10/20 16:04:27             Desc Main
                                    Document     Page 2 of 3




                IN THE MATTER IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN THE MATTER OF:                                    )       IN CHAPTER 7
                                                     )
Darrell Carter                                       )        No. 16-01003
Sonya Carter                                         )
          Debtor(s),                                 )

                   APPLICATION TO EMPLOY ATTORNEYS FOR TRUSTEE

TO THE HONORABLE JANET S. BAER,
    BANKRUPTCY JUDGE

           Now comes GINA B. KROL, Trustee herein, and respectfully represents unto this

Honorable Court as follows:

           1.      She is the duly appointed, qualified and acting Trustee in the above-entitled

proceeding.

           2.      Legal services in the nature of the employment of professionals, examination of

legal documents, and pursue or settle a personal injury action

           3.      Trustee further represents that JOSEPH E. COHEN and GINA B. KROL of the firm

of COHEN & KROL are duly authorized to practice law before this Honorable Court, are familiar

with bankruptcy proceedings and that no conflict exists between the Trustee, GINA B. KROL, the

creditors herein, the Debtor, or any person whomsoever entrusted in the within proceedings.

           4.      Trustee further represents to this Honorable Court that it would be in the best

interest of this Estate and of the creditors herein that the firm of COHEN & KROL be authorized to

perform all legal duties and services and obligations as might be required in the administration of

this Estate because the legal action that is to be undertaken in the nature of accepting offers on the

sale of the Debtor’s real estate and possibly objecting to claims, COHEN & KROL has continually

represented various Trustees in similar matters and are well versed in issues facing this Trustee.
  Case 16-01003       Doc 49      Filed 03/10/20 Entered 03/10/20 16:04:27             Desc Main
                                    Document     Page 3 of 3


Further, that the employment of COHEN & KROL as Attorney for the Trustee will substantially

reduce the costs to the Estate, in that, the Trustee can work more efficiently with its own attorneys,

save substantial telephone and conference time and reduce out-of-pocket expenses which may be

incurred herein.

           5.      Compensation for such legal services be hereinafter determined in the within

proceedings.

           6.      To the best of the Trustee's knowledge, JOSEPH E. COHEN and GINA B. KROL

of the firm of COHEN & KROL, have no connection with the Debtor, any creditor, any other party in

interest including their respective attorneys and accountants, the United States Trustee or any

person employed in the Office of the U.S. Trustee.

           7.      Additional hereto and made a part hereof, is the Affidavit of JOSEPH E. COHEN

and GINA B. KROL in compliance with the rules of this Court.

           WHEREFORE, your Trustee, GINA B. KROL, prays for the entry of an order herein,

authorizing your Trustee to employ JOSEPH E. COHEN and GINA B. KROL Attorneys, of the firm of

COHEN & KROL, to perform all legal services necessary or required in the administration of this

Estate and a compensation for services as said attorneys to be hereinafter determined by this

Court, and for such other and further relief as the Court shall deem equitable and proper.


GINA B. KROL                                        GINA B. KROL, Trustee
JOSEPH E. COHEN
COHEN & KROL
105 W. Madison St., Ste 1100
Chicago, IL 60602                                   /s/ GINA B. KROL
312/368-0300                                        One of Attorneys for Trustee
